Wright, J.,
delivered the opinion of the Court.
There is no error in this judgment.
Backus was the general agent of this company in the construction of its road, and the transaction of its business ; and what he done or said, during the continuance of that agency, in the lawful prosecution of the business of the company, respecting the subject matter of this suit, was admissible in evidence to bind the company. Indeed, there can be no other way of reaching a corporation, save through the acts and declarations of its agents. 1 Greenl. Ev., §§ 113 and 114.
*583It is next assigned for error, that the Circuit Court permitted the evidence of James Ryon and E. L. Best to go to the jury, they being alleged to be incompetent as witnesses. No grounds are set forth in the brief, showing us how they are incompetent; and we have been unable to find any reason for excluding their testimony. Ryon appears to have been the agent of this company to borrow of the plaintiff the money for which the suit was brought. 1 Greenl. Ev., § 416.
Judgment affirmed.